EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney/Agent Marc Kaufman, on 03/22/2022.

CLAIMS:
The application claims 1, 8 and 16 are amended as follows:

Referring to claim 1: Please replace claim 1 as follows:
1.	(Currently Amended) A method of performing biometric authentication for a first user, the method comprising: 
performing one or more first tests, wherein for each first test from among the one or more first tests, performing said first test comprises: 
obtaining a respective first input for said first test based on one or more biometric characteristics of the first user, wherein the first input is a first biometric input from the first user; 
determining that the first user is not a predetermined user when a respective first logarithmic-based log-likelihood ratio for a first likelihood and a second likelihood does not exceed a respective first threshold for said first test, wherein the first likelihood is a likelihood of obtaining the respective first a biometric input is obtained from the predetermined user, and wherein the second likelihood is a likelihood of obtaining the respective first input based on a second model different from the first model in which a biometric input is obtained from one or more users other than the predetermined user; 
determining that the first user is the predetermined user when the respective first log-likelihood ratio exceeds a respective second threshold for said first test, the respective second threshold greater than the respective first threshold; and 
when the respective first log-likelihood ratio exceeds the respective first threshold and the respective first log-likelihood ratio does not exceed the respective second threshold, either (a) determining to perform a further first test when a number of times that the first test has been performed is less than a predetermined maximum number of times or (b) determining to perform a second test when the number of times that the first test has been performed equals the predetermined maximum number of times; 
wherein performing the second test comprises: 
obtaining a second input for the second test based on the one or more biometric characteristics of the first user, wherein the second input is a second biometric input from the first user and is different from the first biometric input; and 
determining that the first user is the predetermined user when a second logarithmic-based log-likelihood ratio for a third likelihood and a fourth 
determining that the first user is not the predetermined user when the second log-likelihood ratio does not exceed the third threshold.


Referring to claim 8: Please replace claim 8 as follows:
8.	(Currently Amended) A system arranged to perform biometric authentication for a first user, the system comprising:
at least one memory; and
at least one processor configured to:
perform one or more first tests, wherein for each first test from among the one or more first tests, performing said first test comprises: 
obtaining a respective first input for said first test based on one or more biometric characteristics of the first user, wherein the first input is a first biometric input from the first user; 
determining that the first user is not a predetermined user when a respective first logarithmic-based log-likelihood ratio for a first likelihood and a second likelihood does not exceed a respective first threshold for said first test, wherein the first likelihood is a likelihood of obtaining the respective first input based on a first model in which a biometric input is obtained from the predetermined user, and wherein the second likelihood is a likelihood of obtaining the respective first input based on a second model different from the first model in which a biometric input is obtained from one or more users other than the predetermined user; 
determining that the first user is the predetermined user when the respective first log-likelihood ratio exceeds a respective second threshold for said first test, the respective second threshold greater than the respective first threshold; and 
when the respective first log-likelihood ratio exceeds the respective first threshold and the respective first log-likelihood ratio does not exceed the respective second threshold, either (a) determining to perform a further first test when a number of times that the first test has been performed is less than a predetermined maximum number of times or (b) determining to perform a second test when the number of times that the first test has been performed equals the predetermined maximum number of times; 
wherein performing the second test comprises: 
obtaining a second input for the second test based on the one or more biometric characteristics of the first user, wherein the second input is a second biometric input from the first user and is different from the first biometric input; and 
determining that the first user is the predetermined user when a second logarithmic-based log-likelihood ratio for a third likelihood and a fourth likelihood exceeds a third threshold, wherein the third likelihood is a likelihood of receiving the respective second input based on the first model, and wherein the fourth likelihood is a likelihood of receiving the second input based on the second model; 
determining that the first user is not the predetermined user when the second log-likelihood ratio does not exceed the third threshold.

Referring to claim 16: Please replace claim 16 as follows:
16.	(Currently Amended) A non-transitory computer readable medium storing a computer program which, when executed by one or more processors, causes the one or more processors to perform a method of biometric authentication for a first user, the method comprising: 
performing one or more first tests, wherein for each first test from among the one or more first tests, performing said first test comprises: 
obtaining a respective first input for said first test based on one or more biometric characteristics of the first user, wherein the first input is a first biometric input from the first user; 
determining that the first user is not a predetermined user when a respective first logarithmic-based log-likelihood ratio for a first likelihood and a second likelihood does not exceed a respective first threshold for said first test, wherein the first likelihood is a likelihood of obtaining the respective first input based on a first model in which a biometric input is obtained from the predetermined user, and wherein the second likelihood is a likelihood of obtaining the respective first input based on a second model different from the first model in which a biometric input is obtained from one or more users other than the predetermined user; 
determining that the first user is the predetermined user when the respective first log-likelihood ratio exceeds a respective second threshold for said first test, the respective second threshold greater than the respective first threshold; and 
when the respective first log-likelihood ratio exceeds the respective first threshold and the respective first log-likelihood ratio does not exceed the respective second threshold, either (a) determining to perform a further first test when a number of times that the first test has been performed is less than a predetermined maximum number of times or (b) determining to perform a second test when the number of times that the first test has been performed equals the predetermined maximum number of times; 
wherein performing the second test comprises: 
obtaining a second input for the second test based on the one or more biometric characteristics of the first user, wherein the second input is a second biometric input from the first user and is different from the first biometric input; and 
determining that the first user is the predetermined user when a second logarithmic-based log-likelihood ratio for a third likelihood and a fourth likelihood exceeds a third threshold, wherein the third likelihood is a likelihood of receiving the respective second input based on the first model, and wherein the fourth likelihood is a likelihood of receiving the second input based on the second model; 
determining that the first user is not the predetermined user when the second log-likelihood ratio does not exceed the third threshold.
	

Reasons for Allowance
The application claims 1-14 and 16-22 are allowed. The closest prior art of record, particularly Carroll et al. discloses a method for biometric authentication utilizing multiple tests, obtaining inputs for tests, and authentication parameter is compared to first and second thresholds. The determination of predetermined users based on likelihoods takes place, however the aspect of determining and comparison of log-likelihood ratios with regards to biometric inputs based on plurality of models, the aspect of further test determination based on various claimed factors, and the log-likelihood ratios associated with further second tests are not disclosed. Gaeta et al. discloses a system for user authentication based on captured images, wherein multiple sets of biometric data of a user are approximately matched to respective multiple authenticated biometric sets, however at least the aspects of determining and comparison of log-likelihood ratios with regards to biometric inputs based on plurality of models, and the log-likelihood ratios associated multiple likelihoods as well as with further second tests are not disclosed. 
Thus, these references and other cited prior art do not disclose, with respect to independent claims, the combination of limitations -"(A) perform one or more first tests, wherein for each first test from among the one or more first tests, obtaining a respective first input for said first test based on one or more biometric characteristics of the first user, wherein the first input is a first biometric input from the first user; (B) determining that the first user is not a predetermined user when a respective first logarithmic-based log-likelihood ratio for a first likelihood and a second likelihood does not exceed a respective first threshold for said first test, wherein the first likelihood is a likelihood of obtaining the respective first input based on a first model in which a biometric input is obtained from the predetermined user, and wherein the second likelihood is a likelihood of obtaining the respective first input based on a second model different from the first model in which a biometric input is obtained from one or more users other than the predetermined user; (C) determining that the first user is the predetermined user when the respective first log-likelihood ratio exceeds a respective second threshold for said first test, the respective second threshold greater than the respective first threshold; and when the respective first log-likelihood ratio exceeds the respective first threshold and the respective first log-likelihood ratio does not exceed the respective second threshold, either (a) determining to perform a further first test when a number of times that the first test has been performed is less than a predetermined maximum number of times or (b) determining to perform a second test when the number of times that the first test has been performed equals the predetermined maximum number of times; (D) wherein performing the second test comprises: obtaining a second input for the second test based on the one or more biometric characteristics of the first user, wherein the second input is a second biometric input from the first user and is different from the first biometric input; and  determining that the first user is the predetermined user when a second logarithmic-based log-likelihood ratio for a third likelihood and a fourth likelihood exceeds a third threshold, wherein the third likelihood is a likelihood of receiving the respective second input based on the first model, and wherein the fourth likelihood is a likelihood of receiving the second input based on the second model; determining that the first user is not the predetermined user when the second log-likelihood ratio does not exceed the third threshold”, in the recited context. All the dependent claims are allowed in view of their respective dependence from their parent independent claims that are allowed because of the reason stated above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH M JHAVERI whose telephone number is (571)270-7584.  The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY PWU can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433